DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 13 October 2022 is acknowledged and has been entered. 
Status of the Claims:
Claims 1-23, 27, 29, 32, 34-36, 41, 42 and 44-45 have been cancelled.
Claims 24-26, 30-31, 33, 37-40, 43 and 46-47 are presented for examination on the merits.
The claims have been broadened to be directed to any pharmaceutical composition (not necessarily a topical formulation). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 30-31, 33, 37-40, 43 and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 40 are rendered vague and indefinite by the phrase “a therapeutically effective amount”. This is confusing because it is unclear how this is meant to limit the claims as it is unclear what the amount is effective for: tissue regeneration (claim 24), wound healing (claim 40)? Since the claims are not directed to a method of treatment, it is unclear if these statements of therapeutic efficacy are merely statement of inherent functional properties of the microvesicles.
Likewise, in claim 26 the phrase “the tissue to be regenerated” would appear to lack antecedent basis in the claims, which are not directed to a method, but a composition. Does this mean that the claimed composition must be applied to a tissue or are the claims directed to the composition itself?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-26, 30-31, 33, 37-40, 43 and 46-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The instant claims are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
               Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Applicants are kindly asked to review this guidance as well as MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from its closest naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

	The claims are directed to a composition comprising nature-based products                         (i.e. microvesicles), which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter, which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
 (e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e.,                                     microvesicles) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as plants (or in the instant case biological fluids), the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source  material. Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged.
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. As the specification points out
Microvesicles are secreted by many, if not all, cell types in vitro and in vivo, and are present in biological fluids, such as, for example, blood, interstitial fluid, urine, saliva, and tears. Microvesicles are vesicles comprising lipid bilayers, formed from the plasma membrane of cells, and are heterogeneous in size, ranging from about 2 nm to about 5000 nm. The cell from which a microvesicle is formed is herein referred to as "the host cell". Microvesicles are a heterogeneous population of vesicles and include, for example, ectosomes, microparticles, microvesicles, nanovesicles, shedding vesicles and membrane particles.

There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. For example, and assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients.  Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Evaluate whether the judicial exception is integrated into a practical application. The claims are directed to a composition, not its practical use such as a particular treatment or prophylaxis for a disease or medical condition.
Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known      ingredients). 
Thus, the claimed product is not eligible subject matter under current 35 USC 101 standards.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 24-26, 30-31, 33, 37-40, 43 and 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim (US20110003008) in view of SystemBiosciences (Exoquick-TC Exosome Precipitation Solution pages 1-18, 2011; hereinafter “SystemBiosciences’) as evidenced by Antes et al. (US 2013/0337440).

.
	Lim discloses that mesenchymal stem-cell derived (e.g., from bone marrow) particles/exosomes (reads on microvesicles) are useful in a method of treatment of a disease in an individual, including skin disease. Lim also discloses a method for the treatment of a disease treatable by regenerative therapy in an individual in need thereof, the method comprising administering a pharmaceutical composition comprising the stem-cell derived particles/exosomes to said individual, whereby said disease is treated. It is further disclosed that the particle may comprise a complex of molecular weight >1000 kDa and the particle may have a size of between 2 nm and 200 nm (see entire document including, e.g., Abstract; paragraphs [0003], [0015], [0030]-[0031], [0067], [0142]- [0143], [0152], [0154], [0158]-[0159], [0206]-[0207] ; and Claims 23 and 24).
	Lim does not specifically teach that the microvesicies thal are admiristered are purified by PEG. However, these deficiencies are made up in the teachings of SystemBiosciences. which beneficially teaches a method for isolating secreted microvesicles of exosomes from a biological liquid sample comprising: combining a biological liquid sample (conditioned culture media or urine) with Exoquick-TC
precipitation agent ata &c1 ratio (same ae 20%); centrifuging the mixture to form a pellet and supernatant at 1500xG: removing the supernatant and re-suspending the pellet in a volume at resuspension solution less than the starting volume of liquid sample thereby isolating exesomes in a size range of 30-150nm (Pq. 5, Size Distribution Graph) and additionally enriching the resuspension solution for protein markers for exasames (Pq. 4, Lines 7-17). As evidenced by Antes et al. Exoquick-TC comprises polyethylene glycol (PEG8000) at a concentration of 500 mg/ml. Antes et al. teaches biological fluid from culture the human HT1080 lung sarcoma cell line (paragraphs  [0044], [0126]). Furthermore, SystemBiosciences teaches that the method of isolating exosomes is less time consuming, less expensive, and more effective than other exosome isolation methods. 
It would have been obvious to one of ordinary skill in the art to incorporate isolating the exosomes using PEG based upon the beneficial teachings provided by SystemBiosciences -including because such an isolation is less time consuming, less expensive, and more effective than other exosome isolation methods, if not expressly taught, the adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Furthermore, administration of the microvesicles by performing the methods of Lim and SystemBiosciences will reduce or modulate at least one biological activity, because Lim teaches those are the properties of the MSC derived particles/exosomes.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.

Therefore, the invention as a whole was prima fade obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Please note that the instantly claimed functional properties of the microvesicles (e.g., reducing, promoting, enhancing, or modulating at least one biological activity) would be intrinsic properties of the stem-cell derived particles/exosomes (reads on microvesicles) taught by Lim.


	
	
Response to Arguments
The Applicant has amended the claims to remove significant limitations that were previously used to distinguish the exosomes of the instant application. Thus the exosomes of the claimed composition merely need to be obtained by PEG precipitation. This amendments result in the necessity of the 35 USC 103 rejection herein, as PEG ppt of exosomes was a known method at the time of filing.
Applicant's arguments filed with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive.
Applicant asserts that the presently claimed pharmaceutical composition comprises a formulation having a therapeutically effective amount of an enriched population of intact microvesicles collected from polyethylene glycol precipitation of a cell supernatant or a biological fluid wherein the pharmaceutical composition possesses superior wound healing properties. The instantly claimed processing step of precipitation has caused the resulting composition to have a characteristic that is different from the naturally-ocurring counterpart and that characteristic is tissue regeneration activity.  The Applicant has presented ample evidence that the claimed pharamceutical composition is different from any found in nature due to the processing technique of polyethylene glycol precipitation. The presently claimed pharmaceutical composition is directed to a man-made, post-precipitation population of intact microvesicles in a storage solution that has different properties than any natural product because the claimed properties of the pharmaceutical composition having precipitated enriched intact microvesicles are exhibited only as a result of the claimed polyethylene glycol precipitation and are not exhibited by any natural product under any natural conditions. 
This is unpersuasive, since there is no evidence that isolation of microvesicles by PEG-precipitation, results is microvesicles different than those found in mesenchymal stem cells or biological fluid. Simply, separating nature-based products from their natural milieu does not constitute a markedly changed characteristic. The fact that something is “man-made” is not part of the markedly changed characteristic analysis. 
Applicant asserts that the claimed pharmaceutical composition exhibits phenotypic differences compared to what would be exhibited by a similar, natural composition, which differences are due to processing of the composition with microvesicles by polyethylene glycol precipitation as claimed. 
Again this is unpersuasive, as it would appear that the PEG-ppt is merely a method of isolation of the intact microvesicles. There is no evidence of changed characteristics in the microvesicles

There is no polyethylene glycol precipiation process to be experienced in nature and the Action has not provided evidence showing that any naturally occurring sample of microvesicles in a biological fluid exhibits the claimed tissue regeneration activity as the claimed precipitated pharmaceutical composition. 
It is self-evident that there is no PEG-ppt process in nature, this is irrelevant. Unless there is evidence of some change in the microvesicles due to PEG-ppt, other than simple separating them from the biological fluid, the method by which a product is obtained does not make it markedly different.

Applicant submits that here the claimed pharmaceutical composition exhibits markedly different characteristics from its closest naturally occurring counterpart. This pharmaceutical composition possesses superior characteristics in wound healing properties as compared to those of other compositions containing microvesicles, such as a composition containing microvesicles isolated by ultracentrifugation solely.
This is unpersuasive, in that the comparison that is being made is between two preparations of microvesicles (i.e., PEG-ppt vs. ultracentrifugation). While this may be appropriate for comparison to the prior art, which employs ultracentrifugation, it is irrelevant in establishing that the nature-based product (i.e., PEG-ppt microvesicles) possesses markedly different characteristics, either structurally and functionally, from its closest naturally occurring counterpart. Furthermore, the supposedly changed functional characteristic (i.e., wound healing) is not actually recited in the claims and to show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
In contrast to Ex parte Asolkar cited by Applicant which as asserted presented evidence persuasive the nature-based product Flavobacterium sp. H492 (MBI-302) under natural conditions was unable to produce nematicidal compounds that resulted in a high mortality of nematodes but under the claimed conditions Flavobacterium sp. H492 (MBI-302) was able to produce nematicidal compounds that resulted in a high mortality of nematodes, the nature-based products in the instant application (intact microvesicles) have not been shown to have any different characteristic, but rather the claimed composition. That is – Applicant is quite correct that the composition does not exist in nature, but the comparison is not between the composition and its natural counterpart, but rather the nature-based compound (intact microvesicles) in the claimed composition compared to the microvesicles in nature.
Note: The claims are directed to a composition, not the intact microvesicle prepration/exosome product that Applicant asserts has markedly changed functional characteristics from its closest naturally-occurring counterpart. As stated previously, the markedly changed characteristic must apply to the entire scope of the claims. Thus one way to remedy this to amend the claims to a composition comprising the exosomes effective for the markedly changed characteristic (e.g., wound healing). For example “A topical formulation for wound healing comprising an effective amount of …”.
 A simply way to address 35 USC 101 rejections of composition claims containing nature-based products as in the instant Application is to limit the claimed composition to a markedly changed structural characteristic. Thus, if Applicant is to be more specific regarding what a “topical formulation” means. For example, an emulsion, cream, lotion are examples that would be considered markedly changed structurally.

Note it is suggested that Applicant review the language of the allowed claims of parent Application 14/775382 and to incorporate it into the instant claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655